Cite as: 594 U. S. ____ (2021)             1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A169
                          _________________


  ALABAMA ASSOCIATION OF REALTORS, ET AL. v.
     DEPARTMENT OF HEALTH AND HUMAN
              SERVICES, ET AL.
              ON APPLICATION TO VACATE STAY
                         [June 29, 2021]

   The application to vacate stay presented to THE CHIEF
JUSTICE and by him referred to the Court is denied.
   JUSTICE THOMAS, JUSTICE ALITO, JUSTICE GORSUCH, and
JUSTICE BARRETT would grant the application.
   JUSTICE KAVANAUGH, concurring.
   I agree with the District Court and the applicants that
the Centers for Disease Control and Prevention exceeded
its existing statutory authority by issuing a nationwide
eviction moratorium. See Utility Air Regulatory Group v.
EPA, 573 U. S. 302, 324 (2014). Because the CDC plans to
end the moratorium in only a few weeks, on July 31, and
because those few weeks will allow for additional and more
orderly distribution of the congressionally appropriated
rental assistance funds, I vote at this time to deny the ap-
plication to vacate the District Court’s stay of its order. See
Barnes v. E-Systems, Inc. Group Hospital Medical & Surgi-
cal Ins. Plan, 501 U. S. 1301, 1305 (1991) (Scalia, J., in
chambers) (stay depends in part on balance of equities);
Coleman v. Paccar Inc., 424 U. S. 1301, 1304 (1976)
(Rehnquist, J., in chambers). In my view, clear and specific
congressional authorization (via new legislation) would be
necessary for the CDC to extend the moratorium past July
31.